48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Lorri Ann CLARK, Appellant.
No. 94-3682.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  March 6, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Lorri Ann Clark was tried by jury and found guilty (1) of being an accessory after the fact to the crime of bank robbery and (2) of misprision of a felony.  The District Court1 sentenced her to be imprisoned for a term of twenty-seven months on each of these two counts, the sentences to run concurrently.  Clark appeals.


2
Seeking reversal of her conviction (she raises no sentencing issues), Clark argues that the evidence is insufficient to support her conviction for misprision of a felony and that the District Court erred in refusing to submit her proposed instruction concerning the misprision offense to the jury.


3
Having heard oral argument and having considered the briefs and record, we are satisfied that the evidence is adequate to support Clark's conviction for misprision of a felony.  We also are satisfied that the District Court did not abuse its discretion in refusing to submit Clark's proposed instruction to the jury.  As no error of law appears, and as an opinion would lack precedential value, Clark's conviction is affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota